Fourth Court of Appeals
                                         San Antonio, Texas
                                              November 29, 2017

                                             No. 04-17-00631-CV

                                          IN RE Cynthia S. HALE

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

           On October 10, 2017, Relator filed a petition for writ of mandamus. Relator also filed an

emergency motion for stay. On October 12, 2017, this court granted Relator’s motion and stayed

all proceedings at the trial court. Real party in interest filed a response to the petition for writ of

mandamus, to which Relator filed a reply. On November 29, 2017, this case was submitted by

oral argument to this court.

           The court has considered the pleadings filed by the parties with the court, the argument of

counsel, record, and the relevant law, and is of the opinion that the Relator is not entitled to the

relief sought. Accordingly, the petition for writ of mandamus is DENIED. See Tex. R. App. P.

52.8(a). The stay granted by this Court on October 12, 2017 is hereby LIFTED.

           It is so ORDERED on November 29, 2017.


                                                                       _____________________________
                                                                       Patricia O. Alvarez, Justice

1
 This proceeding arises out of Cause No. 2017-CI-16203, styled In the Matter of the Marriage of Jennifer Hall and
Cynthia Suzanne Hale, In the Interest of S.Z.H., R.A.H., and S.G.H., Children, pending in the 57th Judicial District
Court, Bexar County, Texas, the Honorable Stephani A. Walsh presiding.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29 day of November, 2017.



                                                     _____________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court